Citation Nr: 1108074	
Decision Date: 03/01/11    Archive Date: 03/09/11

DOCKET NO.  09-03 099	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts


THE ISSUE

Entitlement to an effective date prior to February 21, 2007 for the grant of a total disability rating due to individual unemployability (TDIU).  


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. McDonald, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Marine Corps from September 1965 to June 1968. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Boston, Massachusetts which granted entitlement to TDIU and assigned the current effective date.  The Veteran subsequently filed a notice of disagreement seeking an effective date earlier than that assigned.  

The Veteran appeared before the undersigned Veterans Law Judge in a Travel Board hearing in Boston, Massachusetts in November 2010 to present testimony on the issue on appeal.  He submitted additional evidence at that time, with a waiver of RO consideration of that evidence.  The hearing transcript has been associated with the claims file.


FINDINGS OF FACT

1.  Service connection is currently in effect for posttraumatic stress disorder (PTSD), residuals of a left ankle fracture with mild posttraumatic arthritis, a lesion of the left posterior tibial nerve with muscular atrophy, hearing loss, and tinnitus.  During the time period relevant to the present appeal, the Veteran's service-connected disabilities combined to a schedular 80 percent evaluation with PTSD being the most significant disability rated as 70 percent disabling. 

2.  The Veteran was employed as a part-time security worker after retiring from his 30 year career as a teacher.  The Veteran concedes that his security position working approximately 27 to 32 hours per week constituted substantially gainful employment through March 31, 2006.  

3.  As of April 1, 2006, the Veteran took a six month leave of absence from his security position, at least in part due to impairment caused by his service-connected disabilities.  

4.  The Veteran returned to part-time security work from October 2006 to February 2007, working a reduced number of hours than that worked previously.  When all reasonable doubt is resolved in favor of the Veteran, the Veteran's part-time employment after October 2006 is found to represent marginal employment rather than substantially gainful employment.


CONCLUSION OF LAW

Resolving all reasonable doubt in favor of the Veteran, the criteria for an effective date of April 1, 2006 for the grant of a total disability evaluation based on individual unemployability have been met.  38 U.S.C.A. §§ 1155, 5103A, 5107, 5110 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.400, 4.3, 4.16 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As a preliminary matter, VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156, 3.159, 3.326 (2010).  

As will be discussed in full below, the Board finds that an earlier effective date for the Veteran's TDIU rating is warranted back to the date sought by the Veteran, April 1, 2006; therefore, a full discussion of whether VA met these duties is not needed as no prejudice can flow to the Veteran from any notice or assistance error based upon the full grant of the benefit sought.  Even so, in October 2008, the record reflects that the AOJ provided notice with respect to the process by which effective dates are established, and described the types of evidence that the Veteran should submit or ask VA to obtain in support of his claim.  Although this notice was delivered after the initial denial of the Veteran's claim with regard to effective date, the AOJ subsequently readjudicated the claim based on all the evidence in the January 2009 statement of the case (SOC).  See Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a fully compliant notification letter followed by readjudication of the claim, such as an SOC or SSOC, is sufficient to cure a timing defect).  

Earlier Effective Dates

TDIU was established by rating decision in October 2007.  Entitlement to TDIU requires the presence of impairment from service-connected disabilities so severe as to render the Veteran unable to follow a substantially gainful occupation.  See 38 U.S.C.A. § 1155 (West 2002; 38 C.F.R. §§ 3.340, 3.341, 4.16 (2010).  Here, an effective date of February 21, 2007 was established based upon the date of the Veteran's resignation from a part-time security position.  The Veteran filed a timely appeal with respect to the effective date element of his TDIU claim.  Notice of disagreement, November 2007.  

Effective dates for increases in compensation, to include the award of TDIU, are assigned in accordance with 38 U.S.C.A. § 5110 (West 2002) and 38 C.F.R. 
§ 3.400.  The effective date of an increase in compensation shall be the date of receipt of claim or the date entitlement arose, whichever is later.  38 C.F.R. 
§ 3.400(o)(1) (emphasis added).   

The Veteran filed his claim for an increased rating based upon individual unemployability in December 2005.  The record reflects, and the Veteran concedes, that his part-time security employment constituted substantially gainful employment through March 31, 2006.  Board hearing transcript, November 2010; see also VA Form 21-4192, Request for Employment Information in Connection with Claim for Disability Benefits, February 2006 (showing Veteran remained engaged in active employment working approximately 27 to 32 hours per week with no lost time due to disability).  As such, the Board finds that the Veteran was engaged in substantially gainful employment through March 31, 2006; therefore, the necessary elements for a TDIU rating were not met prior to April 1, 2006.  
As of April 1, 2006, however, the Veteran took a six month leave of absence from his part-time security position.  At that time, he informed VA that the emotional and physical difficulties that he was having at his job were becoming more severe and that it had become necessary "to distance [him]self from this job."  Veteran's correspondence, March 2006.  He indicated that he would be taking a leave of absence and that it was unlikely he would be returning to work.  Id.  Notably, VA psychological treatment records show that the Veteran complained of difficulties with personal confrontations at work, an unavoidable part of his security job, although his occupational skills and safety factors were not problematic.  See, e.g., VA treatment records, March & September 2005.  During the Veteran's leave of absence, he focused on travelling (with documented trips to Italy and "out West"), and worked on a short story about his Vietnam experiences.  VA treatment records, April & July 2006.  As of August 9, 2006, the Veteran was noted to be cheerful, coping well, increasing his daily activities, and making improvements at home.  He was discontinued from regular outpatient psychotherapy with a Global Assessment of Functioning (GAF) score of 61.  VA treatment record.

Subsequently, after the conclusion of the Veteran's leave of absence, he returned to part-time employment on October 4, 2006.  Board hearing transcript.  He felt that continued work might be therapeutic, but that ultimately he was unable to continue.  A December 2006 VA treatment notation indicates that the Veteran felt that he was not "really able to work" and was only able to complete about ten hours of work per week in his security position, as even that job had become very stressful.  The Veteran also expressed feelings of guilt about not working.  The physician opined that although the Veteran seemed to have the symptoms of his PTSD under reasonable control, it was "clearly not good enough that he is able to return to his previous level of function."  VA treatment, December 2006.  

In  February 2007, the Veteran's VA physician submitted documentation supporting the Veteran's decision to discontinue working in his security position.  He specifically stated that public contact in a potentially aggressive or defensive role could be difficult as the Veteran's efforts to maintain control were tenuous.  The physician supported the Veteran's participation in a volunteer position, or other low stress, nonconfrontational environment.  In all, however, the physician found that the Veteran was rendered unemployable by standards applicable to VA.  Physician's statement, February 2007.  On this basis, the Veteran gave appropriate notice and discontinued working in the part-time security position with his last day of employment on February 20, 2007.  Letter of resignation, February 2007; see also Board hearing transcript.  

Based on the foregoing, the Board finds that the Veteran's leave of absence from his security position was at least partially due to difficulties experienced on the job due to service-connected disabilities, particularly symptoms related to his PTSD.  Furthermore, considering all of the available evidence as a whole, the Board resolves all reasonable doubt in favor of the Veteran and finds that his part-time security employment from October to February 2006 constituted marginal employment as defined for VA purposes.  38 C.F.R. § 4.16.  Specifically, although any other source of income is disregarded, the Veteran's earned annual income from this security position did not exceed the federally designated monetary amount established as the poverty threshold for one person.  See Veteran's 2006 W-2 form (showing wages less than $7,000).  Moreover, in consideration of the nature of the Veteran's part-time security position, and the reasons given for his leave of absence and ultimately his quitting this position, the Board finds that as of April 1, 2006, the Veteran was engaged in no more than marginal employment.  











(CONTINUED ON NEXT PAGE)



Thus, resolving all reasonable doubt in the Veteran's favor, he is found to have been unable to secure or follow a substantially gainful occupation as a result of his service-connected disabilities, as of the beginning date of his leave of absence from work on April 1, 2006.  This is found to constitute the date that his entitlement to TDIU arose, subsequent to the December 2005 date of claim.  38 C.F.R. §§ 3.400, 4.16.  An effective date of April 1, 2006 for this Veteran's award of TDIU is therefore allowed.  38 C.F.R. § 3.400.   


ORDER

An effective date of April 1, 2006 for a total disability rating due to individual unemployability is granted, subject to the laws and regulations governing the payment of monetary benefits.


____________________________________________
C. TRUEBA 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


